
	

115 HR 7154 IH: Safe Drinking Water in Playgrounds and Parks Act
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 7154
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2018
			Ms. Meng introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To replace drinking water fountains in playgrounds and parks under the Reducing Lead in Drinking
			 Water Grant Program.
	
	
 1.Short titleThis Act may be cited as the Safe Drinking Water in Playgrounds and Parks Act. 2.Replacing dangerous park and playground drinking water fountainsSection 1459B(b)(3)(B)(ii) of the Water Infrastructure Improvements For The Nation Act (42 U.S.C. 300j–19b(b)(3)(B)(ii)) is amended by inserting playground, park, after address lead levels in water for human consumption at a school, daycare,.
		
